Arrwrx~ 2,.TEXAS




Honorable!Brerstt
                H. Cain
Cotiaty
      Attorney
ChambersCounty
&wJuaa , Texas

Dear Sir:                         OpiaionBo. O-2622
                                  Rea tiabllityof drainagedis-
                                      triofsto outsideindividuals.

       This depa+mt  has received Pnd cmsidered your requestfop
an opinion. For coaveale~ae,neshall quote the pertinentportionof
your letter,as followsr

“A large part of ChambersCountyis draiaadIz$r Spindle-top Qullay ahiah
is a naturaldrain but insuffioientto adequatelydraintha p~rtioular
sectionthroughwhich it flows. ChambersC0un-Qdesiresto oleaa out,
widen and straightensaid naturaldrain to 5mprovedraiaageofmid area
Lut is unableto so alean out, widen aad straightensaid drai* to its*
mouth beoauseit extendson into JsffersoaCountyahers Chrrmbers  County
has no control* Chanibers Countyhas a drainagedistrictextendingto
the county linei and has the co-operatioaof said drainagedistriat.

"If ChambersCouaty so opena this natrualdraircit is threatenedwith
suits or suits for damagesfrom landownersia JeffersonCountyresulting
from floodingof their landswhich will probablyooour unless the Gulley
is cleanedto its* muth and, OP the other brad, ChambersCountymust
suffer continuedfloodingof its' lands and Iad drainageunless said drain
is so improved.

*Pleaseadviseyour opinionas to whetherChsmberaCouaty,under suoh air
ownstames, would In liablefor damagesto landownersia JeffersoaCow&y
in event floodingof iheir lands resultedfromthe cleatingout, widening
and straightaaingof said Gulluy by ChpmharsCountye"

       Drainagedistniotsare areatureaof the State'Legislaturetthere-
fore, any ooasideratioaof their rightsaad liabilitieswmld normally
be gowra.4 by the stafutoryprovisionswhich am mspoasible for their
existesioe.1'7&I. Jur. 789. Provisioafor drainagedisrtrfotsis mado
in.ktioles 8097, et seq. of Vernon*8AnnotatedCivil Statutes. Aa exam-
inatikmofthe con~mlliag statutoryprovisions,howuwr,raosals ao
anwserto your question.
       A drainagedistrictoam neither sue nor ba sued unlssa there exists
expressstatutoryauthori~atioa.9 R.C. IN 649. Article 8174, Vemon*s
Civil Statutes,provides:
Hon. EVerottH. Cain, page 2 (O-2622)



"All distriotsmay, by and throughtheir coavnissioners, sue and be sued
inall OOUr% of this State,in the neme of such districts,and all
oourts of this State shall take judioialnotioe of the establisbez& of
all suoh districts.

"Drainagedistricts. . . are politioalsubdivisionsof the State of the
6~ aatureand stand upon exactlythe seme footingas oour&ies,or pre-
oiaots,or any of the other politioalsubdivisionsof the State." Jones
V. JeffersonCounty DraiaageDistrict,139 S.'R.(2d) 861, error refused,
and cases cited therein. L. R. A. lSlS>B,p. 1010.~~

       Since drainagedistriatsare regardedas quasi public aorporations,
and, accordingly,treatedas aitildivisionsof the State for gwenamental
purposes,then, as a generalrule, their liabilityfor damagesis control-
led by the rules which generallydeterminethe liabilityof governmental
subdivisions.9 B.C. 1. 650.

       The mere fact that such distriotsenjoy the statusof being a civil
or politicaldivisionof the State does not totallyinmurniee them against
liabilityfor their torts. The State itselfmust abide oertainlimitations
nith regard to the taking or damagingof privatepropertyfor public use.

      Se&ion 17 of Article 1 of the Texas Constitutionprovides:

      "No propertyshallbe . . . damagedor destroyedfor or ap-
      plied to publie use without adequatecompensation
                                                     being made
      . . ."

       A drainagedistrictcan neitherhave nor olaim a higher right re-
gardingits liabilitiesthan tie State iteself. Aacordingly,the dis-
triot is subjectto the Constitutionalinhibitionagainsttaking,damag-
ing or de.?troyiBgprivatepropertywithout compensation.Peart v.
Reeker, 12 So. 490.

       But all damagesto privatepropertyarisingfromthe construction,
maintenance,or extens$onof a public improvementare not includedin the
ooastitutional guarantyw Scme injuriesare treatedas dauunmz absque
injuria. JeffersonCountyDrainageDistrictv. IlcFaddin,  291 S.~W.323,
aff. 4 S.H. (2d) 33, JeffersonCountyDrainageDistrictv. Langham (C.A.),
76 S.H. (2d) 484. For example,a districtmight oonstruot,impmve, or
extend drainstompel surfacewater,and if done in a oarefil,reasonable,
and prudentmanner, esoapeliabilityregardlessof the geographyof the
land. See JeffersonCot&y DrainageDistrictv. McFadden,supra.

       The old commonlaw rule was that the governmentalagencymust
aotuallytake the propertyfor a publio use before the individualwould
be entitledto oompensationqUnder that rule, no recoverycouldbe had
for mere ocllsequential
                      injury to laad.

       Today the rule is different. As set forth in 10 Ruliag Case Law,
at p. 167, the generalrule isr
Hon. FWerettH. Cain, page 3 (C-2622)



"It is generallyheld that Amy definitephysicalinjury to land or 99
iaVUSiOnof it oognisableto the seases,depreciatingits market value,
is a damage in the aonstitutionalsease,regardlessof whether it is
such an imrjuryas a neighboringownermight i~flicrt
                                                 without liability
at common law."

       The Cormrission
                     of Appealsin the ca8e of JeffersonfiuntyDrainage
Distrirtv. Langham,supra,has definitelyplacedTexas in Uat aptegory
of juriadiotionswhich are liberalin their interpretationof what mnsti- ~.
tutes propertydamage iB the oonstitutionalsense.

       In the Langham case the drainagedistriatmadecertain improvements.
They straightened,deepened,and cleanedthe aaturaldrainagesystem. The
result of this projectwas to make @niBtiff'S land sore subjectto ovs~-
flow and the overflowwaters would rise to greaterheights." This land's
situs ~8s outsidethat of the distriat's.

      The Court held the districtliable in damagesin these terms:

"Undoubtedlyan aotion lies againstthe drainagedistriotin favor of a
citizenwhose propertyis damaged as a result of the maintensnoeof drain-
age improvementsmade by the distriot. . . The action lies even thou&r
no negligenoeoathe prt of the districtoccurs in respectof the con-
structionor mainteaanoeof the improvements."

       To the defendant'soontentioathat the damagenas damnumabsque
injuria,the Court repliedthat the distriotdid, to a certainextent,
have the right to oolleotsurfacewater within its territorialarea and
disohargeit into a naturaloutlet. LUt this right is not unqualified.

       In conclusion,and a8 our conclusion,ue adoptthe followingsec-
tion of the Court'sdecisionin the Langhamease*

"One owning land on a water cour8emay by ditchesand drains turn into it
all the surfaoewater that muld naturallydrain there,but he ma not
thus dischargeinto the water ooursemore water than it f
       and thus burden his lower neighborwith more than is reasonable."
fEi&coriag ours)

         We note that you inquire*ether ChmabereCountywould be Liable
in damagesto JeffersonOounty landownersin the Over& their lands were
damagedby the propesedimprovements.We are aware of no expresslaw or
laws authorizingany countyinthis State to undertakeany programas
outlinedin your letter. Article 8997,VernonlsAnnotatedCivil Statutes,
provides  for the establishmeartof drainagedi&triotswithinthe counties.
Cbviou~ly,the frsgislature,  bythe enaatmat of that statutoryp~rovisions,
intendedto providea method whereby countiesmight effector improve
drainage. That method providedby the Legislatureshouldbe followed
where applioable.
Hon.   Everett   Ii. Cain,   page   4 (O-2622)




       Rowever,in whateverform you iatimdedto Pram your question,the
liahilityfordamagaeshall be govamed ly those rules aunounwd in the
foregoing3nolmith&andiag,whetheryou oomsiderthem a8 countsliabilities
or drainagedistrictlialdlities. This is true for reasoathat drainage
distriotsaud oounties"atandoa the same Pooting'and their liabilities
are adjudioaiadaoeordimgly. Jones V. Jeffersoni&m&y DrainageDistrict,
suprajWharton CouatyDrainageDistrictV. Rigbee (Civ.App.), 149 S.W.
381 (Wit ref.),9 R.C. L. 650.
      We do not intendaqy implicationthat ChamlmrsCountywould be
authorizedto inaugurateor carry out the outlinedprogma in its individ-
ual oapaoitya6 a county.

       Trustingthat the foregoingaffordsan ausmr to your questions,
we remain

                                                       Very truly yours

                                                 ATTORNEYGEtJERbL
                                                                OF TEXAS

                                                 By /IX/%. J. Faming

                                                           WI.J.F~nning
GVTrRSlOgW                                                      Assistant

                                                  By /e/   Grundy   Williams
APPRCV-RD
        SEP 6,194O                                          GruudyWilliams
/s/Gerald C. ku
ATTORNEYGENFRAL,OF TEXAS                                  APPRovEiD
                                                       Opinion Committee
                                                           By B.W B
                                                           Chaiman

This OpinionConsideredand Approved
in LimitedConference.